UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6224


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEFFREY TARRATS, a/k/a Skip, a/k/a Ozzy,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00016-RAJ-JEB-7; 2:06-cv-00592-RAJ)


Submitted:   June 3, 2011                   Decided:   June 16, 2011


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Tarrats, Appellant Pro Se.          Darryl James Mitchell,
Assistant  United States  Attorney,        Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey Tarrats seeks to appeal the district court’s

orders denying his motions under Fed. R. Civ. P. 59(e) and Fed.

R. Civ. P. 60(b) for reconsideration of the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.       The orders are not appealable unless a circuit justice

or    judge    issues     a    certificate      of   appealability.      28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing     of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).           When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,    537    U.S.   322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Tarrats has not made the requisite showing.

See United States v. Linder, 552 F.3d 391, 396-97 (4th Cir.

2009).        Accordingly, we deny a certificate of appealability,

deny leave to proceed in forma pauperis, deny the motion for

                                            2
appointment of counsel, and dismiss the appeal.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                 DISMISSED




                                    3